1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SHAWN HAL SMITH,                                )   Case No.: 1:18-cv-0733 - JLT
                                                     )
12                  Plaintiff,                       )   ORDER GRANTING PLAINTIFF’S REQUEST
                                                     )   FOR AN EXTENSION OF TIME NUNC PRO
13          v.                                       )   TUNC
14   NANCY A. BERRYHILL,                             )
     Acting Commissioner of Social Security,         )   (Doc. 10)
15                                                   )
                    Defendant.                       )
16                                                   )
17          On January 8, 2019, Plaintiff filed a stipulation of the parties for a thirty-day extension of time

18   for Plaintiff to file an opening brief. (Doc. 10) The scheduling order permits a single extension of

19   thirty days by stipulation, which has not been used by the parties. (See Doc. 3 at 4) Accordingly, the

20   Court ORDERS:

21          1.      Plaintiff’s request for an extension of time (Doc. 10) is granted nunc pro tunc; and

22          2.      Plaintiff SHALL file an opening brief no later than February 11, 2019.

23
24   IT IS SO ORDERED.

25      Dated:     January 16, 2019                            /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
